Citation Nr: 1034035	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected pulmonary fibrosis.

2.  Entitlement to Individual Unemployability (TDIU) benefits.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran submitted a claim for a compensable disability rating 
for service-connected pulmonary fibrosis in May 2005, and a claim 
for entitlement to TDIU benefits in September 2006.  The 
Veteran's claim for a compensable disability rating was denied in 
a July 2005 rating decision, and his claim for TDIU benefits was 
denied in a May 2007 rating decision.  The Veteran disagreed and 
perfected an appeal as to each issue.

In a February 2009 decision, the Board remanded the claim for 
entitlement to a compensable disability rating for service-
connected pulmonary fibrosis.  


FINDINGS OF FACT

1.  The Veteran's service-connected pulmonary fibrosis disability 
is not manifested by any symptoms.

2.  The Veteran is service connected for bilateral hearing loss, 
currently evaluated as 50 percent disabling; tinnitus, currently 
evaluated as 10 percent disabling; and, pulmonary fibrosis, 
currently evaluated as noncompensably (zero percent) disabling.

3.  The Veteran has a combined disability evaluation for purposes 
of compensation of 60 percent.

4.  The medical and other evidence of record demonstrates that 
the Veteran's service-connected disabilities, alone, do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-
connected pulmonary fibrosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6845 
(2009).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 
4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his breathing problems are due to his 
service-connected pulmonary fibrosis and that his symptoms 
warrant a compensable disability rating.  He also contends that 
he cannot secure or follow substantially gainful employment 
because of his service-connected disabilities.  The Board will 
first address preliminary matters and then render a decision on 
the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  Specifically, 
the Board ordered VBA to provide the Veteran with notice required 
by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006),  
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
also directed VBA to request that the Veteran identify all 
treatment for his service-connected pulmonary fibrosis, and to 
provide the Veteran with a VA medical examination by a pulmonary 
specialist who was an M.D.

The record reveals that the Veteran was provided notice pursuant 
to the holdings in Dingess and Vazquez-Flores in a letter dated 
March 2009 that informed the Veteran how VA determines a 
disability rating and an effective date, and that informed him of 
the rating criteria for restrictive lung disease.  The record 
further shows that the letter requested that the Veteran identify 
all medical treatment records or providers for his service-
connected pulmonary fibrosis disability.  Finally, the record 
reveals that the Veteran was examined in April 2009 by a VA 
physician in the pulmonary clinic.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").   For the reasons stated above, 
the Board finds that VBA substantially complied with the terms of 
the February 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

With regard to the issue of entitlement to a compensable 
disability rating, the Veteran was provided notice in letters 
dated August 2006 and March 2009 that to establish a claim for 
entitlement to an increased disability rating, the evidence must 
show that his service-connected disability had gotten worse.  The 
Veteran was informed in the March 2009 letter of the specific 
rating criteria that was applicable to his claim.  In addition, 
the letters informed the Veteran of the information and evidence 
VA would seek to provide and the evidence that the Veteran was 
expected to provide.  

With regard to the issue of TDIU, the Veteran was provided notice 
in a letter dated October 2006 of the evidence required to 
substantiate a claim for TDIU benefits.  In addition, the Veteran 
was provided notice of the information and evidence VA would seek 
to provide and the evidence that the Veteran was expected to 
provide.  The Veteran was further informed in the October 2006 
and March 2009 letters of how VA determines a disability rating 
and an effective date in compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For the reasons stated above, the Board finds that VA has 
fulfilled its duty to inform the Veteran.

The record shows that the RO has obtained numerous private 
medical records identified by the Veteran, records from the 
Social Security Administration (SSA), and treatment records from 
VA that pertain to the Veteran's claimed disabilities.  The Board 
also notes that the RO obtained the Veteran's service treatment 
records.  All such records have been included in the Veteran's VA 
claims folder and have been reviewed by both the RO and the Board 
in consideration of the claims on appeal.  Finally, as noted 
above, the Veteran was provided VA medical examinations including 
the April 2009 VA examination pertaining to his service-connected 
pulmonary fibrosis disability.  The Board finds that the 
examination provides sufficient reasons and detail to provide a 
meaningful decision in this claim.

For the reasons stated, the Board finds that VA has fulfilled its 
duty to assist the Veteran in developing his claims.

Finally, the record shows that all matters of due process have 
been satisfied.  The Board specifically notes that the Veteran 
has declined in writing to seek a hearing before a Veterans Law 
Judge.  The Board will therefore proceed to decision on the 
merits of the claims.

Entitlement to a compensable disability rating for 
service-connected pulmonary fibrosis.

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The Veteran's service-connected pulmonary fibrosis is rated under 
38 C.F.R. § 4.97 Diagnostic Code 6845 [Chronic pleural effusion 
or fibrosis].  The Board observes that the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).

Diagnostic Code 6845 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
relevant service-connected disability in the Veteran's case 
(pulmonary fibrosis).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be more 
appropriate.  There is no evidence of diaphragm paralysis or 
paresis; a spinal cord injury; kyphoscoliosis, pectus excavatum 
or pectus carinatum; traumatic chest wall defect, pneumothorax, 
or hernia; or post-surgical residuals causing fibrosis or sleep 
apnea.  The Board notes that neither the Veteran nor his attorney 
has requested that another diagnostic code be used to evaluate 
his service-connected disability.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 6845.

In general, the rating criteria are based on results of tests 
that provide Forced Expiratory Volume in one second (FEV-1) 
values, FEV-1/ Forced Vital Capacity (FVC) ratios, and diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) values for disabilities at the 10 and 30 
percent levels. Additional factors, such as limits on oxygen 
consumption are for consideration for a 60 percent disability 
while cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or requiring 
oxygen are for consideration in assigning a disability rating of 
100 percent. See 38 C.F.R. § 4.97, Diagnostic Code 6845.  Thus, 
it is of great importance to properly identify any and all 
symptoms that are related to the Veteran's service-connected 
disability.  

The Veteran was examined in April 2009 by a VA physician who 
noted that the Veteran complained of symptoms including 
occasional sharp chest pain, productive coughs, and the inability 
to walk more than half a block without getting shortness of 
breath.  These and similar symptoms have been observed by the 
Veteran's spouse.  See, for example, the May 2005 statement.  The 
VA examiner determined that although the Veteran had spirometry 
results indicating "moderately severe airflow obstruction with 
significant improvement following bronchodilator," it was more 
likely than not that the Veteran's respiratory symptoms "are 
related to chronic obstructive pulmonary disease," a condition 
for which the Veteran is not service connected.  In other words, 
the respiratory symptoms the Veteran exhibits are not related to 
the Veteran's service-connected disability.  Indeed, the examiner 
noted that recent imaging evidence provides no indication of 
fibrosis that is "suggestive of exposure to asbestos;" the 
Veteran has consistently claimed his respiratory condition was 
caused or aggravated by exposure to asbestos during his active 
duty in the Navy.

Other record medical evidence tends to support the April 2009 VA 
examiner's determination and opinion.  An April 2005 x-ray report 
indicates an impression that "slight fibrosis or linear 
atelectasis" was seen in the left base.  Diagnoses made in 2005 
and 2006 include chronic obstructive pulmonary disease (COPD), 
bronchospasm, and reoccurring pneumonia.  The record also 
includes an April 2005 letter from Dr. S.L. who addressed a 
letter "to whom it may concern," and stated that the Veteran 
"has definitely been injured by his asbestos exposure . . . he 
has classic fibrosis on his chest x-ray and is troubled with 
recurrent episodes of bronchitis and bronchospasm secondary to 
this pulmonary injury from his past asbestos exposure."  This 
evidence was reviewed in detail by the April 2009 VA examiner who 
specifically stated that without a high-resolution CT scan of the 
chest, differentiation between atelectasis from fibrosis cannot 
be determined.  The VA examiner determined, however, that the 
"measurement of  diffusing capacity and forced vital capacity on 
spirometry are consistent with a pattern due to chronic 
obstructive pulmonary disease and not that due to pulmonary 
fibrosis."  The VA examiner concluded that further testing would 
be necessary to determine whether the Veteran had pulmonary 
fibrosis at all.

The Board has the responsibility to weigh and assess the evidence 
of record when it adjudicates a claim. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion that the examiner reaches. The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999). As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

The Board finds that the opinion provided by Dr. S.L. that the 
Veteran's symptoms are caused by pulmonary fibrosis caused by 
asbestos exposure is not supported by any explanation of evidence 
or rationale.  It is conclusive, without reference to medical 
evidence and there is nothing stated in context that the Board 
can use to determine the validity of the medical opinion offered 
or the basis for the opinion offered.  The Board notes that one 
aspect of Dr. S.L.'s opinion - that the Veteran "has classic 
fibrosis on his chest x-ray" is not supported by the evidence.  
The April 2005 x-ray specifically states that "slight fibrosis 
or linear atelectasis" is observable.  Moreover, the symptoms 
indicated in the record are, according to the VA examiner, not 
consistent with the Veteran's service-connected pulmonary 
fibrosis but rather were consistent with non-service-connected 
COPD.  In short, the Board finds that the April 2009 VA 
examiner's opinion is more probative than the opinion provided by 
Dr. S.L. because it better reflects the clinical evidence and is 
supported by the evidence of record.

To the extent that statements of the Veteran or his wife that 
attribute the Veteran's respiratory symptoms to his service-
connected pulmonary fibrosis, the Board notes that there is 
nothing in the record suggesting either has the education, 
experience or training to make such a medical diagnosis or 
assessment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In sum, the Board finds that the competent medical evidence 
supports a conclusion that the Veteran's respiratory symptoms are 
not attributable to his service-connected pulmonary fibrosis, but 
rather are caused by a non-service-connected condition.  Because 
there is no evidence of symptoms attributable to the service-
connected pulmonary fibrosis, the Board finds that the criteria 
for a compensable disability are not met.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.

As noted in the Introduction above, the Veteran's claim for an 
increased disability rating was filed in May 2005. In this case, 
therefore, the relevant time period is from May 2004 to the 
present. At all times, the assigned non-compensable disability 
rating was assigned. 

In essence, the evidence of record indicates that the Veteran's 
service-connected disability has remained essentially unchanged.  
That is, the symptoms of a respiratory disorder have been the 
result of COPD and not pulmonary fibrosis.  Throughout the 
period, there were no clinical findings sufficient to justify the 
assignment of a higher or lower rating.

Thus, increased disability ratings for the Veteran's service 
disability was not warranted for the period beginning one year 
before his claim.  Accordingly, there will be no staged ratings 
assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service- 
connected pulmonary fibrosis disability.  Indeed, as discussed 
above, the disability does not meet the ratings criteria for a 
compensable disability rating.  Accordingly, the Board finds that 
the Veteran's disability picture is contemplated by the ratings 
schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment. See 38 C.F.R. § 3.321(b)(1) because of his service-
connected pulmonary fibrosis disorder.   The Board observes that 
the Veteran is unable to be employed because of other non-
service-connected disorders, but there is nothing to indicate he 
has required frequent hospitalizations for any of his service-
connected hearing loss, tinnitus or pulmonary fibrosis 
disabilities.  

Entitlement to TDIU benefits.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) 
(2009).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating set 
forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 3.321 
(2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


The Veteran's service-connected disabilities include: bilateral 
hearing loss, currently evaluated as 50 percent disabling; 
tinnitus, currently evaluated as 10 percent disabling; and 
pulmonary fibrosis evaluated as noncompensably (zero percent) 
disabling.  A combined 60 percent disability rating is in effect.  
Because the Veteran's combined disability rating is 60 percent, 
with one of his disabilities being at least 40 percent disabling 
(his bilateral hearing loss is rated as 50 percent disabling), 
his service-connected disabilities meet the schedular criteria 
for consideration of TDIU under 38 C.F.R. § 4.16(a) (2009).

The question that remains to be answered is whether the Veteran's 
service-connected disabilities render him unemployable.  The 
evidence includes the October 2006 VA audiological examination 
that reports the Veteran suffers from moderately severe to 
profound sensorineural hearing loss.  The report also states, 
however, that "with amplification and reasonable accommodations 
as specified in the Americans with Disabilities Act, this hearing 
loss alone should not significantly affect vocational potential 
or limit participation in most work activities."  The Board 
observes that SSA records indicate the reason the Veteran retired 
from employment as a postal service employee was due to his loss 
of vision; a non-service-connected disorder.  As noted above, the 
Veteran's service-connected pulmonary fibrosis does not meet 
compensable disability criteria; indeed, the most recent examiner 
determined that current respiratory symptoms are not caused by 
the service-connected disability but are rather caused or due to 
a non-service-connected COPD disorder.

The Board observes that in his statements in support of his claim 
for TDIU, the Veteran has focused on his respiratory condition 
and has made no mention of his hearing loss as a factor for his 
inability to secure or follow substantially gainful employment.  
Thus, the only disability that could have an effect on his 
employability is the hearing loss that has been determined to be 
correctable through amplification to a degree where it "should 
not significantly affect vocational potential or limit 
participation in most work activities."  Thus, after review of 
the entire record, the Board finds that there is no conflicting 
evidence regarding the matter of employability.  In summary, the 
Board finds that the evidence is against the Veteran's claim that 
he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  


ORDER

Entitlement to a compensable disability rating for service-
connected pulmonary fibrosis is denied.

Entitlement to TDIU benefits is denied.




____________________________________________
FRANK J. FLOWERS	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


